Citation Nr: 0903758	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  03-08 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss prior to January 6, 2006.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss from January 6, 2006.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

This matter was previously remanded by the Board for further 
development in September 2004, February 2005, and March 2008.  
It is now ready for appellate review.


FINDINGS OF FACT

1.  Prior to January 6, 2006, the veteran had Level I hearing 
loss in both ears.

2.  Since January 6, 2006, the veteran has Level IV hearing 
loss in the right ear and Level V hearing loss in the left 
ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss prior to January 6, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic Code 6100 
(2008).

2.  The criteria for a rating for bilateral hearing loss in 
excess of 10 percent since January 6, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed to 
substantiate a claim, as well as a duty to assist claimants 
by making reasonable efforts to get the evidence needed.  
With respect to the veteran's claim for an increased rating, 
VA has met all statutory and regulatory notice and duty to 
assist provisions or can rebut a presumption of any 
prejudicial error identified.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008); Sanders v. 
Nicholson, 487 F. 3d 881, 889 (2007) (any error in providing 
Veterans Claims Assistance Act (VCAA) notice is presumed 
prejudicial and the Secretary has the burden of showing the 
error was not prejudicial to the claimant).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In an August 2001 letter, issued prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.

In addition, a May 2008 letter informed the veteran of the 
specific diagnostic criteria for rating hearing loss, the 
necessity of providing medical or lay evidence demonstrating 
the level of impairment, and the effect that the condition 
has on his employment and daily life.  The notice also 
provided examples of pertinent medical and lay evidence that 
the veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a higher rating.  
This letter also advised the appellant of the evidence needed 
to establish a disability rating and an effective date.  
Thereafter, the case was readjudicated in October 2008.

In any event, the appeal stems from the initial award of 
service connection.  As noted above, the August 2001 letter 
provided VCAA compliant notice on his claim for service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b).  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. 
App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. 
App. 119 (1999) (establishing that initial appeals of a 
disability rating for a service-connected disability fall 
under the category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include private and 
VA medical records and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, describing his symptoms 
and their impact on his activities in statements submitted to 
VA, as well as submitting medical evidence and release forms.  
Thus, the veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Bilateral Hearing Loss Prior to January 6, 2006

The veteran was originally granted entitlement to service 
connection for bilateral hearing loss with a noncompensable 
rating in an October 2001 rating decision.  In October 2002, 
he disagreed with the zero percent rating.  He underwent VA 
audiology examinations in March 1993, March 2001, August 
2001, and June 2006.  Based on the findings of the June 2006 
examination, the RO increased the rating to 10 percent 
effective January 6, 2006.

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the puretone threshold average and 
speech discrimination percentage scores.  38 C.F.R. 
§ 4.85(b), Table VI.

Disability ratings are assigned by combining a level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

Under the exceptional patterns of hearing loss, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).  As shown 
below, these provisions are not applicable to the veteran's 
claim.

The veteran underwent a VA audiological evaluation in March 
1993.  At that time, puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
25
35
LEFT
0
0
15
30
45

The average puretone threshold was 19 decibels in the right 
ear and 23 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 98 percent in the left ear.

Applying the results of this examination to Table VI yields a 
Roman numeral value of Level I for each ear.  Applying these 
values to Table VII, the Board finds that the veteran's 
hearing loss is properly evaluated as zero percent disabling.

In connection with hospitalization for rehabilitation for 
substance abuse, the veteran underwent a VA audiological 
consultation in March 2001.  At that time, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25

55
LEFT
25
25
30

60

Inasmuch as speech recognition scores were not provided, this 
evaluation is not adequate for rating purposes.  

On the authorized audiological evaluation in August 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
50
55
LEFT
10
15
30
50
65

The average puretone threshold was 35 decibels in the right 
ear and 40 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and 98 percent in the left ear.

Applying the results of this examination to Table VI yields a 
Roman numeral value of Level I for each ear.  Applying these 
values to Table VII, the Board finds that the veteran's 
hearing loss is properly evaluated as zero percent disabling.

No other medical records contain the puretone threshold 
average and speech discrimination percentage scores needed to 
determine the level of hearing loss according to VA 
regulation prior to January 6, 2006.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
entitlement to a compensable disability rating for bilateral 
hearing prior to January 6, 2006.  38 C.F.R. §§ 4.3, 4.85, 
Diagnostic Code 6100.



Bilateral Hearing Loss Since January 6, 2006

The veteran underwent his most recent VA audiological 
evaluation in June 2006.  At that time, puretone thresholds, 
in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
65
70
LEFT
10
20
55
65
75

The average puretone threshold was 46 decibels in the right 
ear and 54 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 70 percent in each 
ear.

Applying the results of this examination to Table VI yields a 
Roman numeral value of Level IV for the right ear and Level V 
for the left ear.  Applying these values to Table VII, the 
Board finds that the veteran's hearing loss is evaluated as 
10 percent disabling.  No other medical records contain the 
puretone threshold average and speech discrimination 
percentage scores needed to determine the level of hearing 
loss according to VA regulation after January 6, 2006.

Thus, the Board finds that the preponderance of the evidence 
is against entitlement to a rating in excess of 10 percent 
for bilateral hearing loss since January 6, 2006.  38 C.F.R. 
§§ 4.3, 4.85, Diagnostic Code 6100.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether staged 
ratings for the veteran's service-connected hearing loss is 
appropriate.  However, in the present case, there is no 
evidence to demonstrate that the symptoms associated with 
this disorder have fluctuated so as to warrant staged 
ratings.


The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, as was explained above, the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, the 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  In other words, the Board is bound by law 
to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As a final matter, the Board has considered whether the 
veteran's bilateral hearing loss disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  In this case there are no 
exceptional or unusual factors with regard to the veteran's 
bilateral hearing loss.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.")  Here, the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology, and provides for higher evaluations 
for greater symptomatology.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.

In summary, the veteran is neither entitled to an increased 
rating in excess of 0 percent for bilateral hearing loss for 
the period prior to January 6, 2006, nor entitled to an 
increased rating in excess of 10 percent for the period after 
January 6, 2006.  The preponderance of the evidence is 
against the claim for an initial evaluation in excess of the 
assigned evaluations, and the doctrine of reasonable doubt is 
not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.


ORDER

A compensable rating for bilateral hearing loss prior to 
January 6, 2006, is denied.

A rating for bilateral hearing loss in excess of 10 percent 
since January 6, 2006, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


